DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 10 February 2022 is hereby acknowledged. Claims 1-6 and 11-25 as amended are pending, with claims 13-23 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 10 February 2022. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 112
Claims 1-6, 11, 12, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 24, and 25 recite “low or no autofluorescence” in two wavelength ranges. 
As an initial matter, the term “autofluorescence” is typically applied to natural fluorescence occurring in biological materials, not the polymeric resin compositions claimed in claims 1-12. For this reason, the term “autofluorescence” is interpreted broadly to include any fluorescence in the material at the recited wavelengths. The specification does not have a reasonably ascertainable definition for what constitutes “low” autofluorescence. While claims 2-5and the specification also recite grey value as threshold values for fluorescence, alternatively, in blue and green wavelengths, none of these specify a threshold for one or other of blue green wavelengths. Moreover, the grey value appears to be a measure of fluorescent intensity, the measure of which is dependent on the specific instrument type and settings used, such as gain (see, e.g., US 2013/0040854, para. 0040). Since the grey values in claims 2-5 are recited as an absolute value, and not in comparison with any other material, a person of ordinary skill in the art would be unable to determine whether a sample met these limitations, as they are dependent on specific measurement methods. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/018918 A1 (“Simoff”).
As to claims 1-6, Simoff teaches a resin composition of reactive functional silsesquioxane (abstract) with a photoinitiator that may be free radical type (para. 0035). Table 5 of Simoff teaches examples of curable resin compositions having acrylate functional silsesquioxanes (MA0736, IBA-2D, IOA-2D) (see para. 0060), which have an acrylate and siloxane group as required by claim 1, and are acryl functional polyhedral oligomeric silsesquioxane as required by claim 6. Furthermore, Table 5 exemplifies Irgacure 1173, which is 2-hydroxy-2-methyl-1-phenyl-propane-1-one (2-hydroxy-2-methylpropiophenone) (para. 0062) , and Irgacure 4265, which is a blend of 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide (diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide) and Irgacure 1173 (2-hydroxy-2-methylpropiophenone) (para. 0062), and as such the radical photoinitiators are the same as recited in claim 1.
	Simoff does not discuss the cured product having low or no autofluorescence in the recited wavelengths as recited in claims 1-5. However, given that Simoff teaches the same composition as recited, it is reasonable to conclude that the cured product would have the same fluorescence characteristic.
	As to claim 11, Table 5 of Simoff, specifically 5B, 5C, 5E, 5F, 5H, and 5I, teach compositions having 98 to 99 wt% of the curable acrylate silsesquioxane, and 1 to 2 wt % of the free radical photoinitiator, which is within the recited range.

Claim(s) 1-5, 11, 12, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,033,663 (“Valeri”).
	As to claim 1, Valeri teaches a resin composition including both poly(meth)acrylate and polyglycidyl ether, free radical photoititiator and cationic photoinitiator (abstract). Specifically, example 1C of Valeri, Table 1, teaches silicone hexaacrylate and other aliphatic poly(meth)acrylates, and thus a free radical curable resin including an acrylate and a siloxane. Valeri teaches the use of free radical initiators including phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, the latter of which is one of the recited species. Valeri does not discuss the autofluorescence of claim 1 nor the grey values recited by claims 2-5. However, it is reasonable to conclude that the composition meets these characteristics, because the acrylate resin matrix is the same as recited, and the photoinitiators include only 2-hydroxy-2-methyl-1-phenyl-propane-1-one (2-hydroxy-2-methylpropiophenone) and phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, the first of which is listed as a blend component. As such, given that the composition includes only components taught by applicant to provide the low autofluorescence, it is reasonable to presume the composition of Valeri meets these characteristics.
	As to claim 11, Valeri teaches Example 1C, having approximately 68 parts by weight of acrylate compounds to approximately 2 parts of photoinitiators, providing a ratio of matrix to photoinitiator of approximately 97:3, which is within the recited range.
	As to claim 12, Valeri teaches an aliphatic glycidyl ether, thus an epoxy resin matrix, and triarylsulfonium hexafluoroantimonate salts (Example 1C), which is a photoacid generator, as acknowledged by applicant at para. 0104 of the specification.
	As to claim 25, Valeri teaches a resin composition including both poly(meth)acrylate and polyglycidyl ether, free radical photoititiator and cationic photoinitiator (abstract). Specifically, example 1C of Valeri, Table 1, teaches silicone hexaacrylate and other aliphatic poly(meth)acrylates, and thus a free radical curable resin including an acrylate and a siloxane. Valeri teaches the use of free radical initiators including phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, which is one of the recited species. Valeri teaches an aliphatic glycidyl ether, thus an epoxy resin matrix, and triarylsulfonium hexafluoroantimonate salts (Example 1C), which is a photoacid generator, as acknowledged by applicant at para. 0104 of the specification. Valeri, example 1C, further teaches a polysiloxane surfactant.
Valeri does not discuss the autofluorescence of claim 1 nor the grey values recited by claims 2-5. However, it is reasonable to conclude that the composition meets these characteristics, because the acrylate resin matrix is the same as recited, and the photoinitiators include only 2-hydroxy-2-methyl-1-phenyl-propane-1-one (2-hydroxy-2-methylpropiophenone) and phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, the first of which is listed as a blend component. As such, given that the composition includes only components taught by applicant to provide the low autofluorescence, it is reasonable to presume the composition of Valeri meets these characteristics.


Claim Rejections - 35 USC § 103
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018918 A1 (“Simoff”).
As to claim 12, the discussion of Simoff with respect to claim 1 is incorporated by reference. Simoff does not exemplify a composition having the epoxy resin matrix, photoacid generator, and free radical photoinitiator. However, Simoff teaches combinations of polyorganosilsesquioxanes having epoxy and/or acrylate functionality (Simoff, paras. 0023, 0028, teaching combinations of (meth)acryl functional POSS and epoxy functional POSS), thus an additional epoxy resin. Further, Simoff teaches the use of radical photoinitiators in conjunction with (meth)acryl functional monomers (para. 0035) where cationic photoinitiators such as Irgacure 250, which has the structure (4-methylphenyl)[4-(2-methylpropyl)phenyl] iodonium hexafluorophosphate (para. 0068), which is a diaryliodonium hexafluorophosphate salt, and thus a photoacid generator (as acknowledged by applicant at specification, para. 0103) is used in conjunction with epoxy groups. As such, it would be obvious to modify the composition of Simoff, further including epoxy resin and cationic photoinitiators such as iodonium salts which are photoacid generators.
As to claim 25, Simoff teaches a resin composition of reactive functional silsesquioxane (abstract) with a photoinitiator that may be free radical type (para. 0035). Table 5 of Simoff teaches examples of curable resin compositions having acrylate functional silsesquioxanes (MA0736, IBA-2D, IOA-2D) (see para. 0060), which have an acrylate and siloxane group as required by claim 1, and are acryl functional polyhedral oligomeric silsesquioxane as required by claim 6. Furthermore, Table 5 exemplifies Irgacure 1173, which is 2-hydroxy-2-methyl-1-phenyl-propane-1-one (2-hydroxy-2-methylpropiophenone) (para. 0062) , and Irgacure 4265, which is a blend of 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide (diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide) and Irgacure 1173 (2-hydroxy-2-methylpropiophenone) (para. 0062), and as such the radical photoinitiators are the same as recited in claim 1.
Simoff does not exemplify a composition having the epoxy resin matrix, photoacid generator, and free radical photoinitiator. However, Simoff teaches combinations of polyorganosilsesquioxanes having epoxy and/or acrylate functionality (Simoff, paras. 0023, 0028, teaching combinations of (meth)acryl functional POSS and epoxy functional POSS), thus an additional epoxy resin. Further, Simoff teaches the use of radical photoinitiators in conjunction with (meth)acryl functional monomers (para. 0035) where cationic photoinitiators such as Irgacure 250, which has the structure (4-methylphenyl)[4-(2-methylpropyl)phenyl] iodonium hexafluorophosphate (para. 0068), which is a diaryliodonium hexafluorophosphate salt, and thus a photoacid generator (as acknowledged by applicant at specification, para. 0103) is used in conjunction with epoxy groups. As such, it would be obvious to modify the composition of Simoff, further including epoxy resin and cationic photoinitiators such as iodonium salts which are photoacid generators.
Also while not exemplified, Simoff teaches the use of surface tension modifying additives (surfactant) (para. 0038). All other components taught by Simoff are optional, and thus Simoff contemplates compositions having only the recited components.
	Simoff does not discuss the cured product having low or no autofluorescence in the recited wavelengths as required by claim 25. However, given that Simoff teaches compositions having the same components, including polyacrylate and siloxane, and the recited free radical photoinitiator and photoacid generator, and thus it would be reasonable to conclude such a combination has the recited fluorescent characteristics.

 
Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0163570 (“Vanmaele”) as evidenced by US 8,033,663 (“Valeri”).
As to claims 1-6, Vanmaele teaches radiation curable compositions having an initiator and a polyhedral oligomeric silsesquioxane, including silsesquioxane acrylates having curable functional group (see Table I), thus a radically polymerizable compound having a silicone group and an acrylate group as required by claim 1, and a (meth)acryl polyhedral oligomeric silsesquioxane as required by claim 6. Vanmaele teaches a photoinitiator, including for free radical photoinitiator, including Irgacure 819 (para. 0073), which as evidenced by Valeri, Table 1, is phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide.
Vanmaele does not state the low or no autofluorescence required by claim 1, nor the grey values recited by claims 2-5. However, it would be obvious to a person of ordinary skill in the art to prepare a curable composition of (meth)acryl functional polyorganosilsesquioxane and the phosphine oxide photoinitiator as Vanmaele suggests these components, and further that such identical composition would have the recited properties of claims 1-5.
As to claim 11, Vanmaele teaches preferably 1 to 10 wt % of photoinitiator in the ink (para. 0077), or approximately 99:1 to 90:10 in terms of the POSS to the photoinitiator.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0163570 (“Vanmaele”) as evidenced by US 8,033,663 (“Valeri”) as applied to claim 1, further in view of US 5,054,872 (“Fan”).
As to claim 12, while not exemplified, Vanmaele teaches combinations of curable POSS compounds (para. 0056), including epoxy functional POSS (table 1, L32-L47), and one or more photoinitiators, including triarylsulfonium salts (para. 0071), which are photoacid generators suitable for curing epoxy resins, as taught by Fan, 8:18-9:10, to be photoacid generators for epoxy resins. As such, it would be an obvious modification suggested by Vanmaele to include epoxy POSS compounds, and triarylsulfonium salts as photoacid generators for epoxy resin, thereby arriving at the invention of claim 12.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. 
1.	Applicant argues against the rejections under 35 USC 112(b), arguing that the specification provides threshold grey values and instrument types. However, this does not address the rejection, which states that fluorescent intensity is an arbitrary unit based on a gain or sensitivity setting, as discussed in US 2013/0040854. The fact that certain instruments are specified does not overcome that such measurements are still an arbitrary measure that is affected by sensitivity setting.
2.	Applicant argues against the rejections over Vanmaele by stating that other initiators are recited, and that Vanmaele does not discuss fluorescence characteristics. However, Vanmaele does disclose recited initiators, and while a few others are recited, this is not sufficient to overcome the obviousness of using the recited photoinitiator from those taught by Vanmaele. Moreover, the fluorescence value, while not stated by Vanmaele, would appear to be a natural outcome of using such initiator with the acryl functional silsesquioxane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764